In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

**********************
COLLEEN DOTSON,          *                           No. 15-93V
                         *                           Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *
                         *                           Filed: October 16, 2015
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                           Stipulation; influenza vaccine;
                         *                           shoulder; adhesive capsulitis; bursitis.
             Respondent. *
                         *
**********************

Maximillian J. Muller, Muller Brazil, LLP, Philadelphia, PA, for Petitioner;
Heather L. Pearlman, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On October 13, 2015, the parties filed a joint stipulation concerning the
petition for compensation filed by Colleen Dotson on January 29, 2015. In her
petition, petitioner alleged that the influenza vaccine she received on or about
October 24, 2012 caused her to suffer a shoulder injury including adhesive
capsulitis and bursitis, with residual effects lasting more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of his condition.

      Respondent denies that any of the vaccines that petitioner received either
caused or significantly aggravated petitioner’s shoulder injuries or any other injury
or condition.

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

        Damages awarded in that stipulation include:

        A lump sum payment of $75,000.00 in the form of a check payable to
        petitioner, Colleen Dotson. This amount represents compensation for
        all damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-93V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2